—Judgment, Supreme Court, New York County (Stephen Crane, J.), rendered December 10, 1991, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree and attempted criminal possession of a controlled substance in the third degree, and sentencing him to concurrent prison terms of 1 year, unanimously affirmed.
Defendant’s Clayton motion (People v Clayton, 41 AD2d 204) was properly denied since the prosecutor’s improper inclusion of sealed records on the motion was not the type of misconduct that warrants dismissal in furtherance of justice (see, People v Insignares, 109 AD2d 221, 232, lv denied 65 NY2d 928). Inasmuch as defendant did not wish to withdraw his plea even in the face of the sentencing court’s offer to grant this relief based on doubt as to the appropriateness of the bargained for sentence, and since the prosecutor apparently would not consent to a lesser sentence, there was no error in the court’s imposition of the sentence originally agreed upon (People v Farrar, 52 NY2d 302). Concur — Sullivan, J. P., Carro, Ellerin, Wallach and Nardelli, JJ.